DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to an amendment dated August 26, 2021.  Claims 1, 3, 5-8, 12, 14-16 and 18-20 are amended.  Claims 1-20 are pending.   All pending claims are examined.

Response to Arguments
Art and 101 Rejection
Art Rejection Analysis
In light of Amendments to claims, the art rejection is withdrawn and the arguments are moot. 
101 Analysis
In line with the "2019 Revised Patent Subject Matter Eligibility Guidance," which explains how we must analyze patent-eligibility questions under the judicial exception to 35 U.S.C. § 101. 84 Fed. Reg. 50-57 ("Revised Guidance"), the first step of Alice (i.e., Office Step 2A) consists of two prongs. In Prong One, we must determine whether the claim recites a judicial exception, i.e., an abstract idea, a law of nature, or a natural phenomenon. 84 Fed. Reg. at 54 (Section III.A. I.).   If it does not, the claim is patent eligible. Id. 
An abstract idea must fall within one of the enumerated groupings of abstract ideas in the Revised Guidance or be a "tentative abstract idea, "with the latter situation predicted to be rare. Id. at 51-52 (Section I, enumerating three groupings of abstract ideas), 54 
If a claim does recite a judicial exception, the next is Step 2A Prong Two, in which we must determine if the "claim as a whole integrates the recited judicial exception into a practical application of the exception." Id. at 54 (Section II.A.2.) If it does, the claim is patent eligible. Id.
If a claim recites a judicial exception but fails to integrate it into a practical application, we move to the second step of Alice (i.e., Office Step 2B). to evaluate the additional limitations of the claim, both individually and as an ordered combination, to determine whether they provide an inventive concept. Id. at 56 (Section III.B.). In particular, we look to whether the claim:
• Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional in the field, which is indicative that an inventive concept may be present; or

• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

The analysis in line with current 101 guidelines.  Even if the abstract idea is deemed novel, the abstract idea is no less abstract (see Flook- new mathematical formula was an abstract idea).  
Taking the broadest reasonable interpretation the invention is directed towards an abstract idea of payment fraud analysis.  The claims are directed to a certain method of organizing human activity.  Moreover, this is an example of steps performed by the human 
The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptive only in the human mind.  It suggests activity that represents longstanding conduct that existed well before the advent of computers and the internet.  See CyberSource Corp. b. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) 
The invention recites:
14.    A method comprising:
receiving an account creation request for an account from a computing device of a user;
determining a user agent identifier used by the computing device for the account creation request;
determining device data for the computing device;
determining based on the device data, whether the account creation request of the account was performing using at least one of a virtual machine or a virtual private network
determining an account creation for the computing device used during the account creation request, the user agent identifier, and a determination that the account creation request of the account was performed using at least one of a virtual machine or a virtual private network, wherein the account creation 
responsive to the account creation request, generating the account based on the account creation 
limiting at least one data processing functionality of the account based on the account creation score.
responsive to the generating the account based on the account creation validity score, monitoring account activity data performed by the account over a time period;
responsive to a determination that an account usage 
based on a response or a lack of a response to the account verification request, determining whether to restrict a usage of the account”
he invention is directed to a method for assessing the process of account creation and the subsequent activity of a new account to determine if account usage/access should be restricted (App. Spec. paras. 0014-0018, 0021) .
These steps describe the steps a person would take to make determine the if the new account is engaged in a pattern of suspicious or fraudulent activity.  The next step is to determine if the claims recite additional, elements integrate the judicial exception into a practical application.  
The additional elements beyond the abstract idea is the electronic or and computer implementation of the steps which are described at a high level of generality (App. Spec. para. 0064; Fig. 5) where each step does no more than require a generic computer to perform generic computer functions.  Absent is any support in the specification that the claims as recited require specialized computer hardware or other inventive computer components.
Unlike DDR where the improvement was to a computer centric problem, a specific improvement to the way computers operate as a result of their interactions with the internet, in this case of name/identity verification, absent is any support for a similar improvement. The claims as recited seem to suggest no more than automating the process of fraud analysis or analytics.
The next step is to identify any additional limitations beyond the judicial exception.  The only additonal elements are the computing elements which are disclosed in the specification at a high degree of generality (as generic computer components - see Spec. para. 0064) and absent is any genuine issue of material fact that this component requires any specialized hardware or inventive computer component. 

Likewise, the receiving, determining, determining, determining, determining, limiting, monitoring, transmitting, determining steps involve techniques well known in the art.  (“an invocation of already available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is “well-understood, routine [and] conventional.’’ SAP Am., 898 F.3d at 1170 (alteration in original) citing Mayo, 566 US. At 73).   The computing components are recited at a high-level of generality such that they amount to no more than instructions to apply the exception using generic computer components. 
Further dependent claims 2-13, 15-17 and 19-20 provide additional descriptions of the fraud analytics process based on predefined rules of the claimed invention in a manner that merely refines and further limits the abstract ideas of independent claims 1, 14 and 18 do not add any feature that is an “inventive concept” which cures the deficiencies of the independent claims. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the dependent claims is patent-ineligible. Therefore, claims 1-20 are not patent eligible under 35 USC 101.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. 
Claim 14, which is illustrative, recites: 
14.    A method comprising:
receiving an account creation request for an account from a computing device of a user;
determining a user agent identifier used by the computing device for the account creation request;
determining device data for the computing device;
determining based on the device data, whether the account creation request of the account was performing using at least one of a virtual machine or a virtual private network
determining an account creation for the computing device used during the account creation request, the user agent identifier, and a determination that the account creation request of the account was performed using at least one of a virtual machine or a virtual private network, wherein the account creation 
responsive to the account creation request, generating the account based on the account creation 
limiting at least one data processing functionality of the account based on the account creation score.
responsive to the generating the account based on the account creation validity score, monitoring account activity data performed by the account over a time period;
responsive to a determination that an account usage 
based on a response or a lack of a response to the account verification request, determining whether to restrict a usage of the account”
.The invention as claimed recites an abstract idea of fraud analysis, wherein an account is evaluated or monitored for potential fraudulent activity based on pre-defined rules.   It 
Besides reciting the abstract idea, the remaining claim limitations recite generic computer components (e.g. computing device).  This recited abstract idea is not integrated into a practical application. In particular, the claim only recites generic computer components (e.g. computing device) to receive/determine/generate/transmit and determine based on the activity associated with the account.  The additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. computing device) amount to no more than mere instructions to apply the abstract idea using generic computer components.  
Dependent claims 2-13, 15-17 and 19-20 provide additonal details about the account details or other predefined rules applied evaluating a new account for fraudulent activity and do not address the issues raised in the independent claims and therefore do not amount to a technical improvement or an integration of a practical application.  In conclusion, merely “applying” the exception using generic computer components 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/
Primary Examiner, Art Unit 3696